Citation Nr: 0728050	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to a service-
connected low back disorder.

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 19, 1980 to 
October 30, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include as secondary to the service-connected low back 
disability.  The reopened claim of service connection for a 
psychiatric disorder, and the issue of entitlement to a TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Entitlement to service connection for a psychiatric 
disorder was denied by the Board in a rating decision dated 
in October 1985. The veteran did not appeal.

2. In a decision dated in May 1988, the Board determined that 
the veteran had not provided sufficient new and material 
evidence with which to reopen the claim of entitlement to 
service connection for a psychiatric disorder, and the 
veteran did not appeal.

3. In rating decisions dated in November 1993 and January 
1994, the RO determined that the veteran had not provided 
sufficient new and material evidence with which to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, and the veteran did not appeal.





4. Evidence submitted since the January 1994 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1. The unappealed January 1994 RO decision which denied 
reopening the claim of service connection for a psychiatric 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2. Subsequent to the January 1994 RO decision which denied 
reopening the claim of service connection for a psychiatric 
disorder, new and material evidence sufficient to reopen the 
claim was received. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken. However, given 
the results favorable to the veteran, further development 
under the VCAA or other law would not result in a more 
favorable result for the veteran, or be of assistance to this 
inquiry.




In the decision below, the Board reopens the claim of service 
connection for a psychiatric disorder. The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Reopening of the Claim of Service Connection for a 
Psychiatric disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as a 
psychosis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2006). Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 

Essentially, the veteran is seeking service connection for a 
psychiatric disorder, to include as secondary to his service-
connected low back disorder. The claim was most recently 
denied in January 1994, and the veteran's petition to reopen 
his claim was received in 2003.  A new regulatory definition 
of new and material evidence became effective on August 29, 
2001. See 66 Fed. Reg. 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001. 
As the veteran's claim to reopen was received in 2003, the 
new regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108. 
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).





Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in October 1985, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder. At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records which did not show any evidence of a 
psychiatric disorder in service. 

The evidence then considered included the veteran's service 
medical records, which show that in October 1980 the veteran 
fell on his back while carrying a duffle bag resulting in 
severe pain to his neck and back. An impression of a muscle 
strain was provided. The medical evidence of record also 
included lay statements from the veteran's spouse and 
employer indicating that since his separation from service, 
there had been a change in his behavior.

In its October 1985 decision, the Board determined that there 
was no evidence of an acquired psychiatric disorder which 
could have been reasonably said to have been present in 
service. Thus, service connection was denied. He did not 
appeal this final decision of the Board. 38 U.S.C.A. §§ 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2006).

Subsequent to the October 1985 Board decision, the veteran 
submitted additional evidence which included private medical 
records from J. A. Delgado, M.D., dated in June 1982, which 
suggested that the veteran had not had psychiatric 
disturbances until 1980. The diagnosis was anxiety.

VA hospital treatment records dated in March 1986 had 
revealed a notation that the veteran received psychological 
treatment on five occasions since 1980. The assessments had 
included psychological factors affecting physical conditions.

A personal hearing transcript of the veteran and his spouse 
dated in January 1987 had revealed that the veteran testified 
that he began experiencing symptoms associated with a 
psychiatric disorder following a fall during his period of 
active service. The veteran's spouse had added that upon his 
return from service, he demonstrated anxiety and increased 
irritability.

In a decision dated in May 1988, the Board determined that 
the veteran had not provided sufficient new and material 
evidence with which to reopen the claim of entitlement to 
service connection for a psychiatric disorder. The veteran 
did not appeal this final decision of the Board. 38 U.S.C.A. 
§§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2006).

Subsequent to the May 1988 Board decision, the veteran 
submitted additional evidence which included private medical 
records from Dr. Delgado, dated from January 1983 to October 
1983, showing the veteran had been diagnosed with symptoms 
associated with a psychiatric disorder, to include anxiety, 
insomnia, hallucinations, depression, fear of persecution, 
and mania. It was indicated that prior to 1980, he had been 
mentally fit but that his symptoms had manifested since 
service.

A letter from U.S. Postal Service dated in October 1985 had 
shown that the veteran was said to be medically unsuitable 
for employment.  A private medical record from A. M. 
Portalatin, M.D., dated in March 1986, showed that the 
veteran had been seen for neurotic disorders.

A private psychiatric summary from L. A. Sanchez Raffucci, 
M.D., dated in October 1986, showed that the veteran was said 
to have become increasingly irritable, anxious, and depressed 
following a fall during his period of active service, where 
he had sustained trauma to his occipital area, back, and 
legs. The diagnosis was atypical depression with anxiety and 
rule out  mixed organic brain syndrome.





During a personal hearing in December 1992, the veteran and 
his spouse essentially testified that the veteran was treated 
for symptoms associated with a psychiatric disorder on a 
monthly basis since 1980, following his separation from 
service.

In a rating decision dated in November 1993, the RO 
determined that the veteran had not provided sufficient new 
and material evidence with which to reopen the claim of 
entitlement to service connection for a psychiatric disorder. 
The veteran did not appeal this decision, which became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

Subsequent to the November 1993 RO rating decision, the 
veteran submitted VA outpatient treatment records dated from 
January 1993 to December 1993 which had shown that he was 
treated intermittently for symptoms associated with a 
diagnosis of adjustment disorder with depressed mood.

A private medical record from M. J. Lozano, M.D., dated in 
December 1993 had shown that the veteran was diagnosed with 
organic affective disorder with hallucinations which had its 
onset in 1988.

In a rating decision dated in January 1994, the RO determined 
that the veteran had not provided sufficient new and material 
evidence with which to reopen the claim of entitlement to 
service connection for a psychiatric disorder. The veteran 
did not appeal this decision, which became final. 38 U.S.C.A. 
§§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the January 1994 RO decision, a private medical 
record from B. Lopez Flores, M.D., dated in September 1989, 
was received which shows that the veteran had sustained 
trauma to the head and back from a fall during service in 
1980. He was said to have attempted to resume work several 
times from 1980 to 1988, but he had been unable to do so as 
he had manifested a diagnosis of severe dysthymic disorder 
with agitation traits.



A private psychiatric evaluation report dated in December 
1991 shows that the veteran had sustained a trauma to the 
head during service when he had fallen backwards following an 
attempt to lift a duffle bag. The diagnosis was 
schizophrenia, paranoid type, and rule out personality 
disorder with paranoid ideation.

Private medical records from Dr. Lozano, dated from February 
1994 to July 1999 show that the veteran was said to have been 
receiving treatment for a psychiatric disorder since December 
1993, which with all reasonable probability, was related to 
his back problems.

VA outpatient treatment records dated from January 1993 to 
October 2002 show that the veteran was treated intermittently 
for symptoms associated with a psychiatric disorder.

The veteran was afforded a VA psychiatric evaluation in March 
2003. The examiner reported that he had reviewed the 
veteran's claims folder. To the extent that the examiner 
reported facts of record, he rendered the following 
observations, all of which are substantiated by the record:  
(1) the veteran sustained a back injury while in service in 
1980 as previously described; (2) a medical discharge had 
been recommended because of associated headaches and back 
aches; (3) the veteran had experienced recurrent major 
depression post-concussion syndrome with early dementia or 
pseudo-dementia since the in-service accident.  

The March 2003 examiner is a competent medical professional, 
who has added a probative opinion as to the existence and 
etiology of the veteran's depressive disorder - i.e., his 
interpretation of factual and medical evidence as 
substantiated in the record raises a reasonable possibility 
of substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.


ORDER

The claim of service connection for a psychiatric disorder is 
reopened. To this extent and to this extent only, the appeal 
is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1353, (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994).  38 U.S.C.A. § 5107(a).  

To the extent that the March 2003 VA examiner correctly 
reported the medical and factual history of this matter, such 
suffices to reopen the claim. However, there are several 
factors cited by the examiner which are not correct. Thus, a 
clarifying VA examination is necessary. 

The examiner concluded that it was more likely than not that 
the veteran's depressive disorder was the direct result of 
his accident in service. However, the examiner also indicated 
that the veteran had symptoms of PTSD, which were  related to 
the veteran's tour of duty as a U.S. Marine Corps lieutenant, 
while stationed in Vietnam - the latter observation is not 
based upon facts of record, as the veteran did not serve in 
the U.S. Marine Corps, in Vietnam, nor as an officer. The 
examiner's report also appears to be incomplete, as he 
observed that the veteran spoke Spanish, and that a Spanish 
speaking psychiatrist would have been more appropriately 
qualified to conduct the examination.  It appears that the 
examiner may have been referring to VA outpatient treatment 
records dated from March 2003 to August 2005 show that the 
veteran was treated intermittently for symptoms associated 
with PTSD with psychotic features.  

In light of these matters, the Board finds further medical 
development of this appeal necessary.  Following the directed 
development, the RO/AMC will readjudicate both the reopened 
claim of service connection for PTSD and the claim for a 
total disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a psychiatric 
disorder, including any organic brain 
disorder, that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will afford the veteran 
appropriate  examination(s), to be 
conducted by appropriately qualified 
physicians, (including the capability to 
speak Spanish) to ascertain whether the 
veteran has

(1) an organic brain disorder caused 
by the  documented instance of the 
October 1980 in-service fall, which 
resulted in service connection for a 
back disorder, and/or;

(2) a depressive or other mental 
disorder caused by the documented 
instance of the October 1980 in-
service fall, which resulted in 
service connection for a back 
disorder; or a depressive disorder 
caused by the service-connected back 
disorder.  

The examiner(s) must be informed that 
there is presently no evidence that the 
veteran served in Vietnam.  It is vital 
that the examiners have the claims folder 
and a copy of this remand for review in 
conjunction with the examination, and 
that the examiners acknowledge receipt 
and review of the claims folder in any 
report generated as a result of this 
remand.  

All necessary and appropriate clinical 
testing and interviews with the veteran 
should be conducted. The examiner(s) must 
provide a rationale for any opinions 
reached. In the event that the 
examiner(s) are not able to render an 
opinion without resort to speculation, 
they should so state.

3. The RO/AMC should then readjudicate 
the issues of 
entitlement to service connection for a 
psychiatric disorder, and for a TDIU in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law. If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations. No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


